FILED
                                                                                         COURT OF
                                                                                                      APPEAL S
                                                                                                DIVISION II
                                                                                       2015 MAR -
                                                                                                    3 AM 8: 36
                                                                                       STA }_   u   tiny
                                                                                                           INGTON
                                                                                       BY
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGT

                                          DIVISION II

 STATE OF WASHINGTON,                                              No. 46097 -1 - I1


                                  Respondent,


        v.

                                                             UNPUBLISHED OPINION
 LANCE J. MYHRE,


                                  Appellant.




       MAxA, J. -    Lance Myhre appeals his sentence for his conviction for possession of a

controlled substance. Myhre argues that the trial court exceeded its sentencing authority by

imposing two community custody conditions: that he undergo substance abuse evaluation and

treatment and that he refrain from consuming non -prescribed drugs. Myhre claims that these

conditions were improper because there was no evidence that substance abuse issues or use of

non -prescribed drugs contributed to the commission of the offense. The State concedes that the

trial court exceeded its authority by ordering these two community custody conditions. We

accept the State' s concessions and remand to the trial court to strike the community custody

conditions that Myhre undergo substance abuse evaluation and treatment and that he refrain from

consuming    non -prescribed   drugs.
46097 -1 - II



                                                  FACTS


         A jury found Myhre guilty of possession of a controlled substance and he was sentenced

to 40 days in confinement and 12 months of community custody. There was no evidence or

finding at trial or at sentencing that substance abuse issues or use of non -prescribed drugs

contributed to Myhre' s commission of the offense. The trial court imposed several community

custody conditions, including ordering Myhre to undergo substance abuse evaluation and

treatment and not to consume non -prescribed drugs.


         Myhre appeals his sentence.


                                               ANALYSIS


         A trial court sentencing a defendant to community custody has authority to impose

conditions of   community custody. RCW 9. 94A.703.          Such conditions include ( 1) requiring a

defendant to participate in crime -related treatment, RCW 9. 94A.703( 3)( c) 1, and ( 2) imposing

crime -related prohibitions.    RCW 9. 94A. 703( 3)( f). A "[ c] rime- related prohibition" is one that


involves " conduct that directly relates to the circumstances of the crime for which the offender

has been   convicted."     RCW 9. 94A.030( 10).


         We generally review the imposition of community custody conditions for an abuse of

discretion. State   v.   Sanchez Valencia, 169 Wash. 2d 782, 791 - 92, 239 P.3d 1059 ( 2010). An abuse


of discretion occurs when a trial court' s imposition of conditions is manifestly unreasonable. Id.




1 Myhre cites to RCW 9. 94A.607 regarding a trial court' s authority to impose substance abuse
treatment. However, this statute relates to the imposition of a sentencing condition under RCW
9. 94A.505, not the imposition of a community custody condition under RCW 9. 94A.703.

                                                     2
46097- 1 - II




         Here, the trial court ordered Myhre to undergo substance abuse evaluation and treatment


as a condition of community custody. Myhre argues, and the State concedes, that there was no

evidence or finding at trial or at sentencing that substance abuse played a role in Myhre' s

offense. In the absence of such evidence or finding, a trial court cannot require substance abuse

treatment under   RCW 9. 94A.703( 3)(   c).   See State v. Warnock, 174 Wash. App. 608, 612, 299 P.3d
1173 ( 2013).   Accordingly, we hold that the trial court abused its discretion in ordering Myhre to

undergo substance abuse evaluation and treatment.


         The trial court also ordered Myhre to refrain from consuming non -prescribed drugs.

Myhre argues, and the State concedes, that there was no evidence or .finding at trial or at

sentencing that the use of non -prescribed drugs related to the circumstances of Myhre' s offense.

Therefore, this prohibition is not crime- related as required under RCW 9. 94A.703( 3)( f).


Accordingly, we hold that the trial court abused its discretion in ordering Myhre to refrain from

consuming non -prescribed drugs.

         There was no evidence or finding that substance abuse or use of non -prescribed drugs

played any role in Myhre' s offense. As a result, we hold that the trial court abused its discretion

in imposing the challenged community custody conditions.




                                                     3
46097 -1 - II



         We remand to the trial court to strike the conditions that Myhre undergo substance abuse

evaluation and treatment and that he refrain from using non -prescribed drugs.

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:




                                                    4